SMITH, J.
(concurring). The sale of the mortgaged property in any other manner than by foreclosure extinguished the lien of the mortgages. The proceeds of the sale were not thereafter subject to- or affected by the mortgage liens. The real question, then, arising in this case, is whether an agreement between a debtor and his creditors that a certain specified portion of the property of the creditor shall be placed in the hands of a trustee, to- be converted into money in a manner not fraudulent as to other creditors, and the money so- realized applied in payment of debts actually -due and owing to ,such creditors, is valid as against the other -creditors of the debtor. The right of the debtor •to prefer one -set of creditors being' conceded, such a mode of making payment in good faith and without any fraudulent intent is valid.
I therefore concur in the affirmance of the judgment.